Citation Nr: 1442753	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  He died in June 1999.  The appellant is his surviving spouse.  


This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania

In her VA Form 9 Substantive Appeal, the appellant requested a hearing before the Board.  In an April 2012 writing, she indicated she wanted to withdraw her request for the hearing and wanted her case forwarded to the Board without further delay.  This is an effective withdrawal of the hearing request.  See 38 C.F.R. § 20.704(e) (2013).  


FINDING OF FACT

The Veteran's death was not caused by a disability due to disease or injury incurred or aggravated during active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Merits

The law provides disability and indemnity compensation (DIC) to the spouse of a veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310 (West 2002).  A service-connected disability is one due to injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c). 

Of record is a Certificate of Death documenting that the Veteran died in June 1999.  It lists the cause of death as kidney failure secondary to metastatic prostate cancer.  There is no other cause of death listed.

During the Veteran's lifetime service connection was not established for any disability.  The question before the Board is therefore whether service connection is warranted for prostate cancer or kidney failure.  

There is a rebuttable presumption that specific chronic diseases, including malignant tumors and cardiovascular- kidney disease, were incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (a) (2013).  

Service treatment records do not mention prostate or kidney symptoms and report of medical examination documents a normal genito-urinary clinical evaluation.  There is no evidence of prostate cancer, prostate symptoms, or kidney symptoms or disease or injury in the one year following the Veteran's separation from active service.  The appellant has not contended that either condition manifested during service or within one year of separation from service.  The Board thus concludes that the preponderance of evidence is against a finding that prostate cancer or kidney failure manifested during service or within one year of separation from service.  The evidence is therefore against granting service connection on a direct theory of entitlement or on a theory of entitlement to service connection based on the chronic disease presumption.  

The Board now turns to an explanation as to why service connection is not warranted via on a presumption of service connection based on exposure to an herbicide agent, such as Agent Orange, during the Veteran's service.  It then explains that as the evidence is against a finding that he was exposed to such an herbicide agent during service, that direct service connection based on such exposure is not warranted.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In her November 2008 claim, the appellant stated that one year of the Veteran's active duty was spent in Thailand, Cambodia, Laos, and Vietnam.  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, specific diseases including prostate cancer shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e).  

Veterans who served in Vietnam during the Vietnam War are presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

A March 2010 Personnel Information Exchange System (PIES) response documents that there is no evidence that the Veteran served in Vietnam.  The Veteran's DD Form 214 documents that he had one year and one day of foreign service in the U.S. Army in Thailand, providing some evidence against this claim.  This lists his military occupation as signal officer with a related civilian occupation of electrical engineer.  His service treatment records include a November 1965 entry stamped "UBON AFB THAILAND."

VA acknowledges that U.S. Army personnel may have provided Royal Thai Air Base Security early in the Vietnam War before the bases were fully operational.  See M21-1MR IV,ii.2.C.10.q.1.  For Veteran's who served at certain Royal Thai Air Force Bases, including at Ubon, while a member of the U.S. Army, VA will concede herbicide exposure on a direct of facts-found basis if the veteran provides a statement that he was involved with perimeter security duty and there is additional credible evidence supporting this statement.  Id.  

Here, the evidence shows that the Veteran served as a signal officer.  There is no evidence that he was a member of a military police unit and his job as a signal officer tends to show that he was not a member of a military police unit (perimeter security duty).

In a letter sent to the appellant on December 1, 2011, the RO informed her that VA needed to know how the Veteran's duties exposed him to herbicides.  It asked her to provide information as where, when, and how he was exposed to herbicides.  On December 30, 2011, the RO received a statement from the appellant in which she again asserted that he served in Vietnam, Thailand, Cambodia, and Laos from January 1965 to December 1966.  

The appellant clearly has insufficient knowledge of service in such locations as the Veteran's DD Form 214 documents only one year and one day of foreign service, specifies that it was in Thailand, and the Veteran was separated from active service in June 1966.  This is not consistent with her report of foreign service for nearly two years and service in Laos, Cambodia, and Vietnam.  Furthermore a health record abstract documents that he was in Arizona after February 1966.  These facts reduce the probative value of her assertions that he served in Vietnam, Laos, or Cambodia.  The Board finds the DD Form 214, the March 2010 PIES response, and the Veteran's health abstract to be more probative than the appellant's statements many years after service in this regard as those documents that were created by the service department and reflect data that would have been in the possession of the service department.  

She also submitted partially completed VA Forms 21-4142, authorizations to release information to VA.  These list physicians who treated the Veteran for cancer.  

In this regard, it is not evidence of his treatment for prostate cancer that is lacking in this case (and is not in dispute).  Rather it is evidence that he was exposed to an herbicide agent during active service.  These sources could not provide the necessary information.  The appellant has not provided sufficiently specific information as to any exposure to herbicides during the Veteran's active service.  Her references to Vietnam, Laos, Cambodia, and Thailand are not sufficient because of the deficiency in her reports already mentioned.  

The RO has associated with the claims file a copy of the Memorandum for the Record - Herbicide use in Thailand during the Vietnam Era.  Also associated with the claims file is a January 2012 formal finding of a lack of information required to associate the Veteran's service with Agent Orange exposure.  This states that the information required to corroborate Agent Orange exposure described by the surviving spouse is insufficient to send for research by the Joint Services Records Research Center.  The RO has thus conducted the proper development in this case consistent with VA's practice.  See M21-1MR IV.ii.c.C.10.qq.  

The Board finds that the appellant's statements regarding the Veteran's service are insufficient to establish that he was exposed to an herbicide agent during his active service, to include in Thailand.  His occupation of a signal officer is some evidence that he was not engaged in security during his service in Thailand, making it less like than not (at less than 50% chance) that he engaged in security during his service in Thailand.

For these reasons, the Board concludes that the preponderance of evidence is against a finding that the Veteran was exposed to an herbicide agent during his active service.  Therefore service connection for prostate cancer may not be presumed based on herbicide exposure.  Similarly, direct service connection is not warranted based on herbicide exposure because the evidence is against a finding that he was exposed to an herbicide agent during his active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As already stated, the preponderance of evidence is against the claim as to onset of prostate cancer or kidney failure during service.  

For the reasons stated above, the Board concludes that the conditions that caused the Veteran's death were not incurred or aggravated during his active service.  The evidence against a finding that he had any disability due to service that caused his death.  As such the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO received the appellant's informal claim in November 2008 and her application in April 2009 and denied the claim in May 2010.  VA provided adequate notice in letter sent to the appellant in December 2011.  Following that notice, the RO readjudicated the claim in a January 2012 Statement of the Case and the appellant had a meaningful opportunity to participate in the processing of her claim, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As service connection had not been established for any disability during the Veteran's lifetime, the particularized part of the notice specified in Hupp v. Nicholson, 21 Vet. App. 342 (2007) has no application.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records are associated with the claims file.  The RO undertook all development necessary with regard to determining whether the Veteran was exposed to Agent Orange, to include in Thailand, during his active service.  

With regard to a claim of entitlement to service connection for the cause of a veteran's death, VA has a duty to provide assistance, including obtaining a medical opinion, unless no reasonable possibility exists that doing such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In this case there is no reasonable possibility that a medical opinion, or any other assistance, would substantiate the claim.  What is lacking here is the evidence at least in equipoise as to an in-service disease, injury, or other relevant event (such as exposure to an herbicide agent).  VA has provided all indicated assistance and no further assistance, such as obtaining a medical opinion or searching for additional records from nearly fifty years ago (though it is very unclear what records would support the claim of alleged herbicide exposure in light of the evidence already in the claims file), could reasonably aid in establishing the in-service disease, injury or event necessary to substantiate the claim.  

VA has met its duties to notify and assist the appellant in this case.  There are no due process deficiencies.  

ORDER


Service connection for the cause of the Veteran's death is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


